     Case 4:21-mj-07015-MKD   ECF No. 32-1   filed 01/22/21   PageID.86 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
10




                EXHIBIT A
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                217 N. 2nd Street
                                                                             Yakima, WA 98901
                                                                                 (509) 575-0372
                                                                             fax (509) 452-6771
           Case 4:21-mj-07015-MKD           ECF No. 32-1         filed 01/22/21     PageID.87 Page 2 of 2


Robin Emmans

From:                Rachel Jimenez <rachel24jimenez@yahoo.com>
Sent:                Thursday, January 21, 2021 11:25 PM
To:                  Robin Emmans
Subject:             Letter for Judge for Andres Gutierrez-Trujillo




To your honorable Judge

I Rachel M. Jimenez I write this letter in behalf of Andres Gutierrez‐ Trujillo. We have been together for the last 15 year
and in our time together we have created a home filled with love. We have shared time of great joy and sorrow, we list
our first child due to late stage still birth and 3 year later were blessed with the birth of our daughter Miranda L.
Gutierrez. With very trying times of extended hospital for myself and NICU stay. Together in this challenging time Andres
maintained our home and caring for his two sons AndyJr. And Esteban Gutierrez that were living with us.
Andres is a hard working man that provides for his family in all ways possible from working, cooking and cleaning. He is a
man of loves and does the best he can for his family. Together we work to a healthy balance home.
We would love to have him back home with us Us, his girls. All this has brought much sadness to our daughter. It break
my heart to not see that twinkle in her eyes. She and her daddy share an amazing bond along with his older kids. We
would love to have him back to complete our family. I ask that you take this into consideration and allow him to come
home.
Your Honor Judge Thank you for you time.
Sincerely,
Rachel M. Jimenez


Sent from my iPad




                                                             1
